
	

113 HR 5688 IH: Stop Ebola Act
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5688
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Sam Johnson of Texas (for himself and Mr. Marchant) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To impose special limitations on the issuance of visas to, and the admission into the United States
			 of, aliens having certain associations with countries with widespread and
			 intense transmissions of Ebola Virus Disease.
	
	
		1.Short titleThis Act may be cited as the Stop Ebola Act.
		2.Special immigration limitations relating to Ebola Virus Disease
			(a)In general
				(1)Visa restrictionsBeginning on the date of the enactment of this Act, no consular officer may issue an immigrant or
			 nonimmigrant visa to any alien who is a citizen or national of any
			 affected country.
				(2)Admission restrictionsBeginning on the date of the enactment of this Act, an alien is ineligible to be admitted into the
			 United States if the alien’s journey to the United States originated in,
			 or included transit through, any affected country.
				(b)Affected country definedFor purposes of this section, the term affected country means a country that has been designated by the World Health Organization as having widespread
			 and intense transmissions under the World Health Organization Ebola
			 Response Roadmap.
			(c)Other definitionsExcept as provided in subsection (b), the terms used in this section shall have the meaning given
			 such terms in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)).
			
